UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-54900 YOUNGEVITY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 90-0890517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 Boswell Road, Chula Vista, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (619) 934-3980 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 9, 2014, the issuer had 388,362,793 shares of its Common Stock issued and outstanding. YOUNGEVITY INTERNATIONAL INC. INDEX Page PART I. FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 F-1 Condensed Consolidated Statements of Income For the three months ended March 31, 2014 & 2013 (unaudited) F-2 Condensed Consolidated Statements of Comprehensive Income For the three months ended March 31, 2014 & 2013 (unaudited) F-3 Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2014 & 2013 (unaudited) F-4 Notes to Condensed Consolidated Financial Statements (unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II. OTHER INFORMATION 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 8 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Youngevity International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) As of March 31, December 31, 2013 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable, due from factoring company Accounts receivable, trade 44 76 Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued distributor compensation Accrued expenses Deferred revenues Other current liabilities Capital lease payable, current portion 90 95 Notes payable, current portion Contingent acquisition debt, current portion Total current liabilities Capital lease payable, less current portion 10 27 Deferred tax liability Notes payable, less current portion Contingent acquisition debt, less current portion Total liabilities Commitments and contingencies Equity: Youngevity International, Inc. stockholders' equity: Convertible Preferred Stock, $0.001 par value: 100,000,000 shares authorized; 211,135 shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Common Stock, $0.001 par value: 600,000,000 share authorized; 388,490,316 and 388,686,445 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Youngevity International, Inc. stockholders' equity Noncontrolling interest ) ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. F-1 Table of Contents Youngevity International, Inc. and Subsidiaries Condensed Consolidated Statements of Income (In thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses Distributor compensation Sales and marketing General and adminstrative Total operating expenses Operating income Other income 1 - Interest expense, net ) ) Total other expense ) ) Income before income taxes Income tax provision Net income Net loss attributable to noncontrolling interest - ) Net income attributable to Youngevity Preferred stock dividends 4 4 Net income available to common stockholders $ $ Net income per share, basic $ $ Net income per share, diluted $ $ Weighted average shares outstanding, basic Weighted average shares outstanding, diluted See accompanying notes to condensed consolidated financial statements. F-2 Table of Contents Youngevity International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended March 31, Net income: $ $ Foreign currency translation 2 1 Total other comprehensive income 2 1 Comprehensive income $ $ See accompanying notes to condensed consolidated financial statements. F-3 Table of Contents Youngevity International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (In thousands, except share amounts) (Unaudited) Three Months Ended March 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock based compensation expense Amortization of debt discount 11 13 Gain on disposal of assets (1 ) - Interest income accrued on note receivable, related party - (3 ) Changes in operating assets and liabilities, net of effect from business combinations: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued distributor compensation Deferred revenues - Accrued expenses and other liabilities (8 ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Purchases of property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Proceeds from factoring company, net - Payments of notes payable, net ) ) Payments for note receivable, related party, net - 60 Payments of contingent acquisition debt ) ) Payments of capital leases ) ) Repurchase of common stock ) ) Net Cash Provided (Used) by Financing Activities 86 ) Foreign Currency Effect on Cash 2 1 Net increase in cash and cash equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income taxes $ $ See accompanying notes to condensed consolidated financial statements. F-4 Table of Contents Youngevity International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) 1. Basis of Presentation The Company consolidates all majority owned subsidiaries, investments in entities in which we have controlling influence and variable interest entities where we have been determined to be the primary beneficiary. All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, certain information and footnote disclosures, normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted pursuant to such rules and regulations. The statements presented as of March 31, 2014 and for the three months ended March 31, 2014 and 2013 are unaudited. In the opinion of management, these financial statements reflect all normal recurring and other adjustments necessary for a fair presentation, and to make the financial statements not misleading. These financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Form 10-K for the year ended December 31, 2013. The results for interim periods are not necessarily indicative of the results for the entire year. Certain reclassifications were made to the prior year’s numbers between sales and marketing and general and administrative expenses to conform to the current year presentation. These reclassifications had no effect on reported results of operations or stockholders’ equity. Estimates are used in accounting for, among other things, allowances for doubtful accounts, deferred taxes and related valuation allowances, uncertain tax positions, loss contingencies, fair value of options granted under our stock based compensation plans, fair value of assets and liabilities acquired in business combinations, capital leases, asset impairments, estimates of future cash flows used to evaluate impairments, useful lives of property, equipment and intangible assets, value of contingent acquisition debt,inventory obsolescence, and the allowance for sales returns. Actual results may differ from previously estimated amounts and such differences may be material to the condensed consolidated financial statements. Estimates and assumptions are reviewed periodically and the effects of revisions are reflected prospectively in the period they occur. 2. Income Taxes Income taxes for the interim periods are computed using the effective tax rates estimated to be applicable for the full fiscal year, as adjusted for any discrete taxable events that occur during the period. The Company files income tax returns in the United States (“U.S.”) on a federal basis and in many U.S. state and foreign jurisdictions. Certain tax years remain open to examination by the major taxing jurisdictions to which the Company is subject. 3. Inventory and Cost of Sales Inventory is stated at the lower of cost or market value. Cost is determined using the first-in, first-out method. The Company records an inventory reserve for estimated excess and obsolete inventory based upon historical turnover, market conditions and assumptions about future demand for its products. When applicable, expiration dates of certain inventory items with a definite life are taken into consideration. F-5 Table of Contents Inventories consist of the following (in thousands): As of March 31, 2014 December 31, 2013 Finished goods $ $ Raw materials Reserve for excess and obsolete ) ) Inventory, net $ $ Cost of revenues includes the cost of inventory, shipping and handling costs incurred by the Company in connection with shipments to customers, royalties associated with certain products, transaction banking costs and depreciation on certain assets. 4. Business Combinations The Company accounts for business combinations under the acquisition method and allocates the total purchase price for acquired businesses to the tangible and identified intangible assets acquired and liabilities assumed, based on their estimated fair values. When a business combination includes the exchange of the Company’s Common Stock, the value of the Common Stock is determined using the closing market price as of the date such shares were tendered to the selling parties. The fair values assigned to tangible and identified intangible assets acquired and liabilities assumed are based on management or third party estimates and assumptions that utilize established valuation techniques appropriate for the Company’s industry and each acquired business. Goodwill is recorded as the excess, if any, of the aggregate fair value of consideration exchanged for an acquired business over the fair value (measured as of the acquisition date) of total net tangible and identified intangible assets acquired. A liability for contingent consideration, if applicable, is recorded at fair value as of the acquisition date. In determining the fair value of such contingent consideration, management estimates the amount to be paid based on probable outcomes and expectations of the financial performance of the related acquired business. The fair value of contingent consideration is reassessed quarterly, with any change in the estimated value charged to operations in the period of the change. Increases or decreases in the fair value of the contingent consideration obligations can result from changes in actual or estimated revenue streams, discount periods, discount rates and probabilities that contingencies will be met. 5. Intangible Assets and Goodwill Intangible assets are comprised of distributor organizations, trademarks, customer relationships and internally developed software.The Company's acquired intangible assets, which are subject to amortization over their estimated useful lives, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an intangible asset may not be recoverable. An impairment loss is recognized when the carrying amount of an intangible asset exceeds its fair value. F-6 Table of Contents Intangible assets consist of the following (in thousands): March 31, 2014 December 31, 2013 Gross Amount Accumulated Amortization Gross Amount Accumulated Amortization Distributor organizations $ $ ) $ $ ) Trademarks ) ) Customer relationships ) ) Internally developed software Other 20 ) 20 ) Intangible assets, net $ $ ) $ $ ) Amortization expense related to intangible assets was approximately $477,000 and $379,000 for the three months ended March 31, 2014 and 2013, respectively. Goodwill is recorded as the excess, if any, of the aggregate fair value of consideration exchanged for an acquired business over the fair value (measured as of the acquisition date) of total net tangible and identified intangible assets acquired. In accordance with Accounting Standards Codification (“ASC”) 350, “Intangibles — Goodwill and Other”, goodwill and other intangible assets with indefinite lives are not amortized but are tested for impairment on an annual basis or whenever events or changes in circumstances indicate that the carrying amount of these assets may not be recoverable. The Company conducts annual reviews for goodwill and indefinite-lived intangible assets in the fourth quarter or whenever events or changes in circumstances indicate that the carrying amounts of the assets may not be fully recoverable. The goodwill balance as of March 31, 2014 was $6,023,000. There were no triggering events indicating impairment of goodwill or intangible assets during the three months ended March 31, 2014 and 2013. 6. Stock Based Compensation The Company accounts for stock based compensation in accordance with Financial Accounting Standards Board (“FASB”) ASC Topic 718, Compensation – Stock Compensation, which establishes accounting for equity instruments exchanged for employee services. Under such provisions, stock based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense, under the straight-line method, over the vesting period of the equity grant. The Company accounts for equity instruments issued to non-employees in accordance with authoritative guidance for equity based payments to non-employees. Stock options issued to non-employees are accounted for at their estimated fair value, determined using the Black-Scholes option-pricing model. The fair value of options granted to non-employees is re-measured as they vest, and the resulting increase in value, if any, is recognized as expense during the period the related services are rendered. 7. Distributor Compensation Inthe direct selling segment, the Company utilizes a network of independent distributors, each of whom has signed an agreement with the Company, enabling them to purchase products at wholesale prices, enroll new distributors for their down-line and earn compensation on product purchases made by those down-line distributors. F-7 Table of Contents Due to the multi-layer independent sales approach, distributor incentives are a significant component of the Company’s cost structure. The Company accrues all distributor compensation expense in the month earned and pays the compensation the following month. 8. Deferred Revenues and Costs Deferred revenues relate primarily to the Heritage Makers product line and represent the Company’s obligation for points purchased by customers that have not yet been redeemed for product. Cash received for points sold is recorded as deferred revenue. Revenue is recognized when customers redeem the points and the product is shipped. As of March 31, 2014, the balance in deferred revenues attributable to Heritage Makers was $3,980,000. Deferred costs relate to Heritage Makers prepaid commissions that are recognized in expense at the time the related revenue is recognized. As of March 31, 2014, the balance in deferred costs was $1,076,000 and was included in prepaid expenses and current assets. 9. Fair Value of Financial Instruments Fair value measurements are performed in accordance with the guidance provided by ASC 820, “Fair Value Measurements and Disclosures.” ASC 820 defines fair value as the price that would be received from selling an asset, or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Where available, fair value is based on observable market prices or parameters or derived from such prices or parameters. Where observable prices or parameters are not available, valuation models are applied. ASC 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Assets and liabilities recorded at fair value in the financial statements are categorized based upon the hierarchy of levels of judgment associated with the inputs used to measure their fair value. Hierarchical levels directly related to the amount of subjectivity associated with the inputs to fair valuation of these assets and liabilities, are as follows: Level 1 – Quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 – Unobservable inputs that are supportable by little or no market activity and that are significant to the fair value of the asset or liability. The carrying amounts of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses approximate their fair values based on their short-term nature. The carrying amount of the Company’s long term notes payable approximates its fair value based on interest rates available to the Company for similar debt instruments and similar remaining maturities. The estimated fair value of the contingent consideration related to the Company’s business combinations is recorded using significant unobservable measures and other fair value inputs and is therefore classified as a Level 3 financial instrument. F-8 Table of Contents The following table details the fair value measurement within the three levels of the value hierarchy of the Company’s financial instruments, which includes the Level 3 liabilities related to contingent consideration on acquisitions (in thousands): Fair Value March at 31, 2014 Total Level 1 Level 2 Level 3 Liabilities: Contingent acquisition debt $ $ - $ - $ Total liabilities $ $ - $ - $ Fair Value at December 31, 2013 Total Level 1 Level 2 Level 3 Liabilities: Contingent acquisition debt $ $ - $ - $ Total liabilities $ $ - $ - $ The contingent acquisition liabilities are remeasured to fair value each reporting period using projected revenues, discount rates, and projected timing of revenues. Projected contingent payment amounts are discounted back to the current period using a discount rate. Projected revenues are based on the Company’s most recent internal operational budgets and long-range strategic plans. In some cases, there is no maximum amount of contingent consideration that can be earned by the sellers. Increases in projected revenues will result in higher fair value measurements. Increases in discount rates and the time to payment will result in lower fair value measurements. Increases (decreases) in any of those inputs in isolation may result in a significantly lower (higher) fair value measurement. There were no adjustments to the estimated contingent acquisition debt recognized during the three months ended March 31, 2014 and 2013. Earnings Per Share Basic earnings per share is computed by dividing net income attributable to common stockholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income attributable to common stockholders by the sum of the weighted-average number of common shares outstanding during the period and the weighted-average number of dilutive common share equivalents outstanding during the period, using the treasury stock method. Dilutive common share equivalents are comprised of stock options, warrants and convertible preferred stock. Equity The Company’s Articles of Incorporation, as amended, authorize the issuance of two classes of stock to be designated “Common Stock” and “Preferred Stock”. The Company had 211,135 shares of Series A Convertible Preferred Stock ("Series A Preferred") outstanding as of March 31, 2014 and December 31, 2013. The holders of the Series A Preferred Stock are entitled to receive a cumulative dividend at a rate of 8.0% per year, payable annually either in cash or shares of the Company's Common Stock at the Company's election.Shares of Common Stock paid as accrued dividends are valued at $.50 per share.Each share of Series A Preferred is convertible into two shares of the Company's Common Stock. The holders of Series A Preferred are entitled to receive payments upon liquidation, dissolution or winding up of the Company before any amount is paid to the holders of Common Stock. The holders of Series A Preferred shall have no voting rights, except as required by law. F-9 Table of Contents The Company had 388,490,316 common shares outstanding as of March 31, 2014. The holders of Common Stock are entitled to one vote per share on matters brought before the shareholders. As of March 31, 2014, warrants to purchase 16,949,365 shares of Common Stock at prices ranging from $0.10 to $0.50 were outstanding. All warrants are exercisable as of March 31, 2014 and expire at various dates through December 2018. On December 11, 2012, the Company authorized a share repurchase program to repurchase up to 15 million of the Company's issued and outstanding common shares from time to time on the open market or via private transactions through block trades.Under this program, for the three months ended March 31, 2014, the Company repurchased a total of 199,879 shares at a weighted-average cost of $0.24.A total of 1,216,300 shares have been repurchased to date at a weighted average cost of $0.23. The remaining number of shares authorized for repurchase under the plan as of March 31, 2014 is 13,783,700. Stock Option Plan On May 16, 2012, the Company established the 2012 Stock Option Plan (“Plan”) authorizing the granting of options for up to 40,000,000 shares of Common Stock. The purpose of the Plan is to promote the long-term growth and profitability of the Company by (i) providing key people and consultants with incentives to improve stockholder value and to contribute to the growth and financial success of the Company and (ii) enabling the Company to attract, retain and reward the best available persons for positions of substantial responsibility. The Plan permits the granting of stock options, including non-qualified stock options and incentive stock options qualifying under Section 422 of the Code, in any combination (collectively, "Options"). The Company uses the Black-Scholes option-pricing model (“Black-Scholes model”) to estimate the fair value of stock option grants. The use of a valuation model requires the Company to make certain assumptions with respect to selected model inputs. Expected volatility is calculated based on the historical volatility of the Company’s stock price over the contractual term of the option. The expected life is based on the contractual term of the option and expected employee exercise and post-vesting employment termination behavior. The risk-free interest rate is based on U.S. Treasury zero-coupon issues with a remaining term equal to the expected life assumed at the date of the grant. A summary of the Plan Options for the three months ended March 31, 2014 is presented in the following table: Number of Shares Weighted Average Exercise Price Aggregate Intrinsic Value (in thousands) Outstanding December 31, 2013 $ $ Granted Exercised - Outstanding March 31, 2014 Exercisable March 31, 2014 $ $ The weighted-average fair value per share of the granted options for the three months ended March 31, 2014 and 2013 was $0.09 and $0.15, respectively. F-10 Table of Contents Thefollowing table sets forth the exercise price range, number of shares, weighted-average exercise price and remaining contractual lives at March 31, 2014: Weighted Average Exercise Price Options Weighted Average Exercise Price Weighted Average Remaining Life Outstanding: $ 0.16 - $0.21 $ $ 0.21 - $0.23 $ $ 0.23 - $0.33 $ $ Exercisable: $ 0.16 - $0.21 $ $ 0.21 - $0.23 $ $ 0.23 - $0.33 $ $ At March 31, 2014, the Company had 26,107,500 shares of Common Stock available for issuance under the Plan. Stock based compensation expense was $148,000 and $299,000 for the threemonths ended March 31, 2014 and 2013, respectively. As of March 31, 2014, there was approximately $512,000 of total unrecognized compensation expense related to unvested share-based compensation arrangements granted under the Plan. The expense is expected to be recognized over a weighted-average period of 3.32 years. Factoring Agreement The Company has a factoring agreement (“Factoring Agreement”) with Crestmark Bank (“Crestmark”) related to the Company’s accounts receivable resulting from sales of certain products within its commercial coffee reportable segment. Under the terms of the Factoring Agreement, the Company effectively sells all of its accounts receivable to Crestmark with non-credit related recourse. The Company continues to be responsible for the servicing and administration of the receivables. In January 2013, the Company extended its Factoring Agreement through February 1, 2016, and modified certain ofthe terms. The Factoring Agreement provides for the Company to receive advances against the purchase price of its receivables at a rate up to 85% of the aggregate purchase price of the receivable outstanding at any time less: receivables that are in dispute, receivables that are not credit approved within the terms of the Factoring Agreement and any fees or estimated fees related to the Factoring Agreement. Interest is accrued on all outstanding advances at the greater of 5.25% per annum or the Prime Rate (as identified by the Wall Street Journal) plus an applicable margin. The margin is based on the magnitude of the total outstanding advances and ranges from 2.50% to 5.00%. In addition to the interest accrued on the outstanding balance, the factor charges a factoring commission for each invoice factored which is calculated as the greater of $5.00 or 0.875% to 1.00% of the gross invoice amount and is recorded as interest expense. The minimum factoring commission payable to the bank is $90,000 during each consecutive 12-month period. The Company accounts for the sale of receivables under the Factoring Agreement as secured borrowing with a pledge of the subject receivables as well as all bank deposits as collateral, in accordance with the authoritative guidance for accounting for transfers and servicing of financial assets and extinguishments of liabilities. The caption “Accounts receivable, due from factoring company” on the accompanying consolidated balance sheets in the amount of approximately $1,166,000 and $1,051,000 as of March 31, 2014 and December 31, 2013, respectively, reflects the related collateralized accounts. Amounts advanced under the Factoring Agreement were $519,000 and $0 as of March 31, 2014 and December 31, 2013, respectively. These balances are included in other current liabilities. F-11 Table of Contents Segment and Geographical Information The Company offers a wide variety of products including; nutritional and health, sports and energy drinks, gourmet coffee, skincare and cosmetics, lifestyle, pharmaceutical discount card and pet related. In addition, the Company offers health and wellness services. The Company’s business is classified by management into two reportable segments: direct selling and commercial coffee. The Company’s segments reflect the manner in which the business is managed and how the Company allocates resources and assesses performance. The Company’s chief operating decision maker is the Chief Executive Officer. The Company’s chief operating decision maker evaluates segment performance primarily based on revenue and segment operating income. The principal measures and factors the Company considered in determining the number of reportable segments were revenue, gross margin percentage, sales channel, customer type and competitive risks. In addition, each reporting segment has similar products and customers, similar methods of marketing and distribution and a similar regulatory environment. The accounting policies of the segments are consistent with those described in the summary of significant accounting policies. Segment revenue excludes intercompany revenue eliminated in the consolidation. The following tables present certain financial information for each segment (in thousands): Three months ended March 31, Revenues Direct selling $ $ Commercial coffee Total revenues $ $ Gross margin Direct selling $ $ Commercial coffee (6 ) Total gross margin $ $ Net income (loss) Direct selling $ $ Commercial coffee (335 ) (132 ) Total net income (loss) $ $ Capital expenditures Direct selling $ $ Commercial coffee Total capital expenditures $ $ As of March 31, December 31, Total assets Direct selling $ $ Commercial coffee Total assets $ $ F-12 Table of Contents The Company conducts its operations in the U.S. and New Zealand. The Company also sells its products in 63 different countries. The following table displays revenues attributable to the geographic location of the customers (in thousands): Three months ended March 31, United States $ $ International Total revenues $ $ Subsequent event Acquisition of Good Herbs, Inc. On April 28, 2014, the Company acquired certain assets and assumed certain liabilities of Good Herbs, Inc., a traditional herbal company with pure, unaltered, chemical-free, natural herbal supplements. As a result of this business combination, the Company’s distributors and customers will have access to Good Herbs’ unique line of products and Good Herbs’ distributors and clients will gain access to products offered by the Company.The maximum consideration payable by the Company shall be $1,900,000, subject to adjustments. The Company will make monthly payments based on a percentage of Good Herbs distributor revenue and royalty revenue until the earlier of the date that is 10 years from the closing date or such time as the Company has paid to Good Herbs aggregate cash payments of Good Herbs distributor revenue and royalty revenue equal to the maximum aggregate purchase price. The final purchase price allocation has not been determined as of the filing of this report. Acquisition of Beyond Organic, LLC On May 1, 2014, the Company acquired certain assets and assumed certain liabilities of Beyond Organic, LLC, a vertically integrated organic food and beverage company. The maximum consideration payable by the Company shall be $6,200,000, subject to adjustment. For the first ten months, the Company will pay a monthly fixed amount of $92,500, followed by monthly payments based on percentage of Beyond Organic distributor revenues and royalty revenues until the earlier of the date that is 7 years from the closing date or such time as the Company has paid to Beyond Organic aggregate cash payments of Beyond Organic Distributor Revenue and Royalty Revenue equal to the Maximum Aggregate Purchase Price. The final purchase price allocation has not been determined as of the filing of this report. F-13 Table of Contents Acquisition of Nicaragua coffee plantations and dry-processing plant. On May 13, 2014, Youngevity International, Inc., through its subsidiary CLR Roasters, LLC has effectively purchased 98% of the stock of Siles Plantation Family Group, a Company located in Nicaragua. Marisol Siles and Ernesto Aguila own 1 % each of the remaining shares of Siles Plantation Family Group and have assigned their interest to the benefit of CLR Roasters, LLC. Silas Plantation Family Group is now acting as a wholly owned subsidiary of CLR Roasters, LLC and the group has acquired the following assets with cash: 1) “La Pita”, a dry-processing plant sitting on approximately 18 acres of land located in Matagalpa, Nicaragua. The purchase price, paid in cash at closing was $1,000,000 and includes the land, several buildings and structures, and all office furniture and processing equipment capable of processing 30 million pounds of green coffee annually. 2) “EL Paraiso”, a coffee plantation located in Matagalpa, Nicaragua, consisting of approximately 450 acres of land and thousands of coffee plants of various ages.The purchase price, paid in cash at closing, was $1,000,000. 3) Additionally, the Siles Plantation Family Group has the option to purchase El Paraisito, an approximate 450 acre plantation located adjacent to El Paraiso. If the option to purchase is exercised, the purchase price will be $1,100,000. As an inducement to harvest the plantations and operate the dry-processing plant profitably, the sellers will share equally (50%) in all profits or losses generated by this entity. F-14 Table of Contents ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS This quarterly report on Form 10-Q contains forward-looking statements. The words “expects,” “anticipates,” “believes,” “intends,” “plans” and similar expressions identify forward-looking statements. In addition, any statements which refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. We undertake no obligation to publicly disclose any revisions to these forward-looking statements to reflect events or circumstances occurring subsequent to filing this Form 10-Q with the Securities and Exchange Commission. These forward-looking statements are subject to risks and uncertainties, including, without limitation, those risks and uncertainties discussed in Part I, Item 1A, “Risk Factors” and in Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our annual report on Form 10-K filed with the Securities and Exchange Commission on March 27, 2014. In addition, new risks emerge from time to time and it is not possible for management to predict all such risk factors or to assess the impact of such risk factors on our business. Accordingly, our future results may differ materially from historical results or from those discussed or implied by these forward-looking statements. Given these risks and uncertainties, the reader should not place undue reliance on these forward-looking statements. A. Overview We operate in two segments: the direct selling segment where products are offered through a global distribution network of preferred customers and distributors and the commercial coffee segment where products are sold directly to businesses. In the direct selling segment we sell health and wellness products on a global basis and offer a wide range of products through an international direct selling network.Our direct sales are made through our network of independent distributors, which is a web-based global network of customers and distributors.Our multiple independent selling forces sell a variety of products through friend-to-friend marketing and social networking.Our direct selling products comprise a number of brand names that are in most part owned by Youngevity® Essential Life Sciences.There are a smaller number of brands that are marketed under license agreements. We also engage in the commercial sale of one of our products, our coffee.We own a traditional coffee roasting business that produces coffee under its own Cafe La Rica brand, as well as under a variety of private labels through major national sales outlets and major customers including cruise lines and office coffee service operators. -1- Table of Contents B. Results of Operations The comparative financials discussed below show the condensed consolidated financial statements of Youngevity International, Inc. for the three months ended March 31, 2014 and 2013. Three months ended March 31, 2014 compared to three months ended March 31, 2013 Revenues For the three months ended March 31, 2014, our revenue increased 26.8% to $26,403,000 as compared to $20,827,000 for the three months ended March 31, 2013.The increase in revenue is attributed primarily to the increase in our product offerings and distributors and $2,348,000 in additional revenues derived from the acquisitions of Heritage Makers, Inc., acquired on August 14, 2013, GoFoods Global, LLC, acquired on October 1, 2013 and Biometics International Inc., acquired on November 19, 2013. This increase was partially offset by a decrease in commercial coffee revenue of $128,000, primarily due to a reduction in shipment of coffee to a major customer during the period ended March 31, 2014. The following table summarizes our revenue in thousands by segment: For the three months ended March 31, Percentage change Segment Direct selling $ $ % Commercial coffee )% Total $ $ % Gross Profit For the three months ended March 31, 2014, cost of sales increased approximately 25.6% to $10,567,000 as compared to $8,410,000 for the three months ended March 31, 2013. The increase in cost of revenues is primarily attributable to the increase in revenues discussed above. Cost of revenues includes the cost of inventory, shipping and handling costs incurred by the Company in connection with shipments to customers, royalties associated with certain products, transaction banking costs and depreciation on certain assets. For the three months ended March 31, 2014, gross profit increased approximately 27.5% to $15,836,000 as compared to $12,417,000 for the three months ended March 31, 2013. Below is a table of the gross margin percentages by segment: Gross Profit % For the three months ended March 31, Segment Direct selling % % Commercial coffee )% % Consolidated % % Gross profit as a percentage of revenues in the direct selling segment remained approximately the same for the first quarter of 2014, compared with the same period last year. The decrease in gross margin in the commercial coffee segment was primarily due to expenses incurred in connection with a facility expansion, repairs and maintenance, and to a lesser extent, a small increase in raw materials fulfillment costs. -2- Table of Contents Operating Expenses For the three months ended March 31, 2014, our operating expenses increased approximately 35.6% to $14,878,000 as compared to $10,970,000 for the three months ended March 31, 2013. Included in operating expense is distributor compensation, the compensation paid to our independent distributors in the direct selling segment. For the three months ended March 31, 2014, distributor compensation increased 41.6% to $10,949,000 from $7,731,000 for the three months ended March 31, 2013. This increase was primarily attributable to the increase in revenues and distributors reaching higher rank levels. Distributor compensation as a percentage of direct selling revenues increased to 45.4% as compared to 42.0% for the three months ended March 31, 2013, primarily due to added incentive programs and higher level achievements by distributors. For the three months ended March 31, 2014, the sales and marketing expense increased 59.1% to $1,362,000 from $856,000 for the three months ended March 31, 2013 primarily due to the increase in revenues and additional selling costs related to the Heritage Makers acquisition, start-up costs related to MK collaborative line of business that the Company expects to launch in the second quarter of the current year and costs related to the international expansion efforts that the Company expects to start generating revenues towards the end of the current year.For the three months ended March 31, 2014, the general and administrative expense increased 7.7% to $2,567,000 from $2,383,000 for the three months ended March 31, 2013 primarily due to costs related to Heritage Makers, MK collaborative and increased legal and compensation costs. Other Income (Expense) For the three months ended March 31, 2014, interest expense increased 48.8% to $381,000 as compared to $256,000 for the three months ended March 31, 2013. The increase was primarily due to contingent acquisition debt and the long-term mortgage related to the acquisition of 2400 Boswell, LLC that occurred at the end of the first fiscal quarter of 2013. Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry-forwards. Deferred tax assets and liabilities are measured using statutory tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax rates is recognized in income in the period that includes the effective date of the change. As of March 31, 2014 we have recognized income tax expense of $151,000, which is our estimated federal and state income tax liability for the three months ended March 31, 2014. Realization of our deferred tax asset is dependent upon future earnings in specific tax jurisdictions, the timing and amount of which are uncertain. We continue to evaluate the realizability of the deferred tax asset, based upon achieved and estimated future results. If it is determined that it is more likely than not that the deferred tax asset will be realized, we will reverse all or a portion of the allowance as deemed appropriate. The difference between the effective rate of 26.1% and the Federal statutory rate of 35.0% is due to the change in our valuation allowance account, state income taxes (net of federal benefit), and certain permanent differences between our taxable and book income. Net Income For the three months ended March 31, 2014, net income decreased to $427,000 as compared to a net income of $993,000. The decrease of $566,000 was attributable to the decrease in income before income taxes of $613,000, offset by a decrease in income tax provision of $47,000. -3- Table of Contents Adjusted EBITDA EBITDA (earnings before interest, taxes, depreciation and amortization) as adjusted to remove the effect of stock based compensation expense or "Adjusted EBITDA", was $1,722,000 for the three months ended March 31, 2014compared to $2,214,000 in the same period for the prior year. Management believes that Adjusted EBITDA, when viewed with our results under GAAP and the accompanying reconciliations, provides useful information about our period-over-period growth. Adjusted EBITDA is presented because management believes it provides additional information with respect to the performance of our fundamental business activities and is also frequently used by securities analysts, investors and other interested parties in the evaluation of comparable companies. We also rely on Adjusted EBITDA as a primary measure to review and assess the operating performance of our company and our management team. Adjusted EBITDA is a non-GAAP financial measure.The Company calculates adjusted EBITDA by taking net income, and adding back the expenses related to interest, taxes, depreciation, amortization, stock based compensation expense and non-cash impairment loss, as each of those elements are calculated in accordance with GAAP.Adjusted EBITDA should not be construed as a substitute for net income (loss) (as determined in accordance with GAAP) for the purpose of analyzing the Company’s operating performance or financial position, as Adjusted EBITDA is not defined by GAAP. A reconciliation of the Company's adjusted EBITDA to net income for the three months ended March 31, 2014 and 2013 is included in the table below. Three months ended March 31, Net Income $ $ Add Interest Taxes Depreciation Amortization EBITDA Add Stock based compensation Adjusted EBITDA $ $ Liquidity At March 31, 2014 we had cash and cash equivalents of approximately $6,747,000 and working capital of approximately $1,576,000 as compared to cash and cash equivalents of $4,320,000 and a working capital of approximately $1,048,000 as of December 31, 2013. The increase in cash was primarily due to increased cash from operations offset by cash used for capital expenditures. Net cash provided by operating activities for the three months ended March 31, 2014 was $2,665,000, as compared to $1,843,000 for the three months ended March 31, 2013. Net cash provided by operating activities consisted of net income of $427,000, adjusted for depreciation and amortization of $615,000, stock based compensation of $148,000, other adjustments of $10,000 and changes in working capital of $1,465,000. -4- Table of Contents Net cash used in investing activities for the three months ended March 31, 2014 was approximately $326,000, as compared to $486,000 for the three months ended March 31, 2013.Net cash used in investing activities consisted primarily in purchases of equipment to increase production capacity in the commercial coffee segment and expenditures related to leasehold improvements at the corporate facility. Net cash provided by financing activities was $86,000 for the three months ended March 31, 2014 as compared to net cashed used by financing activities of $264,000 in the same period in 2013 and was primarily attributed to proceeds received from the factoring company offset by payments to reduce notes payable and contingent acquisition debt. Payments Due by Period The following table summarizes our expected contractual obligations and commitments subsequent to March 31, 2014 (in thousands) Long-Term Contractual Obligations Total Current Thereafter Operating Leases Capital Leases 90 9 1 - - - Capital Commitments - Purchase Obligations - Notes Payable Contingent Acquisition Debt Total “Operating leases" generally provide that property taxes, insurance, and maintenance expenses are the responsibility of the Company. Such expenses are not included in the operating lease amounts that are outlined in the table above. “Purchase obligations” relates to minimum future purchase commitments for green or unroasted coffee. The “Notes payable” relates to notes payable on 2400 Boswell building acquisition and debt related to business acquisitions. The “Contingent acquisition debt” relates to contingent liabilities related to business acquisitions.Generally, these liabilities are payments to be made in the future based on a level of revenue derived from the sale of products.These numbers are estimates and actual numbers could be higher or lower because many of our contingent liabilities relate to payments on sales that have no maximum payment amount. Inconnection with our acquisition of FDI, we assumed mortgage guarantee obligations made by FDI on the building housing our New Hampshire office.The balance of the mortgages is approximately $2,047,000 as of March 31, 2014. In connection with our recent acquisitions in Nicaragua, the Company paid $1,000,000 in cash for a 450 acre coffee plantation and $1,000,000in cash for a dry-processing plant with approximately 18 acres of land and includes several buildings and structures, office furniture and processing equipment capable of processing 30 million pounds of green coffee annually. Additionally, the Company has the option to purchase an approximate 450 acre plantation located adjacent to the other plantation. If the option to purchase is exercised, the purchase price will be $1,100,000. (Please see Note 15 Subsequent event). We believe that current cash balances, future cash provided by operations, and our accounts receivable factoring agreement will be sufficient to cover our operating and capital needs in the ordinary course of business for at least the next 12 months. If we experience an adverse operating environment or unusual capital expenditure requirements, additional financing may be required. No assurance can be given, however, that additional financing, if required, would be available or on favorable terms. We might also require or seek additional financing for the purpose of expanding into new markets, growing our existing markets, or for other reasons. Such financing may include the use of additional debt or the sale of additional equity securities. Any financing which involves the sale of equity securities or instruments that are convertible into equity securities could result in immediate and possibly significant dilution to our existing shareholders. -5- Table of Contents C. Off-Balance Sheet Arrangements There are no off-balance sheet arrangements as of March 31, 2014. D. Customer Concentrations We have no single customer or independent distributor that accounts for any substantial portion of our current revenues. ITEM 3.Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this item. ITEM 4. Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) as of March 31, 2014, the end of the quarterly fiscal period covered by this quarterly report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of March 31, 2014, such disclosure controls and procedures were effective in ensuring that information required to be disclosed by us in reports that we file or submit under the Securities Exchange Act of 1934, as amended, is (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and (ii) accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. (b) Changes in Internal Control Over Financial Reporting There were no changes in our internal controls over financial reporting that occurred during our first quarter of fiscal year 2014 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. -6- Table of Contents PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS From time to time, the Company is subject to legal proceedings, claims, and litigation arising in the ordinary course of business. The Company defends itself vigorously against any such claims. Although the outcome of these matters is currently not determinable, management expects that any losses that are probable or reasonably possible of being incurred as a result of these matters, which are in excess of amounts already accrued in its condensed consolidated balance sheets would not be material to the financial statements as a whole. ITEM 1A. RISK FACTORS Not required as a smaller reporting company. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Share repurchase activity during the three months ended March 31, 2014 was as follows: ISSUER PURCHASES OF EQUITY SECURITIES Period ending March 31, 2014 Total Number of Shares Purchased (*) Average Price Paid per Share Total Number of Shares Purchased as Part of PubliclyAnnounced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs January 1 to January 31 February 1 to February 28 - - - March 1 to March 31 - - - Total (*) On December 11, 2012, the Company authorized a share repurchase program to repurchase up to 15 million of the Company's issued and outstanding common shares from time to time on the open market or via private transactions through block trades. The initial expiration date for the stock repurchase program was December 31, 2013. On October 7, 2013, the Board voted to extend the stock repurchase program until a date is set to revoke the program. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. MINE SAFETY DISCLOSURES Not applicable ITEM 5. OTHER INFORMATION None ITEM 6. EXHIBITS See Index to Exhibits below. -7- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. YOUNGEVITY INTERNATIONAL INC. (Registrant) /s/ Stephan Wallach Stephan Wallach Chief Executive Officer (Principal Executive Officer) Date: May 14, 2014 /s/ David Briskie David Briskie Chief Financial Officer (Principal Financial Officer) Date: May 14, 2014 -8- Table of Contents EXHIBIT INDEX Exhibit No. Exhibit Certification of Chief Executive Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document -9-
